



COURT OF APPEAL FOR ONTARIO

CITATION:
Payne v. Windsor
    (City), 2012 ONCA 714

DATE: 20121024

DOCKET: C54435 and C54438

Goudge, Gillese and Armstrong JJ.A.

BETWEEN

Hilary Payne and Lawrence Leigh

Applicants

and

The Corporation of the City of Windsor,
Canadian Transit Company
, Edgar Francis, Dave Brister,
    Drew Dilkens, Ron Jones, Caroline Postma, Alan Halberstadt, Fulvio Valentinis,
    Ken Lewenza Jr., Biagio Marra, Jo-Anne Gignac and Percy Hatfield

Respondents (
Appellant
)

AND BETWEEN

Hilary Payne and Lawrence Leigh

Applicants (Appellants)

and

The Corporation of the City of Windsor,
Canadian Transit Company
, Edgar Francis, Dave Brister,
    Drew Dilkens, Ron Jones, Caroline Postma, Alan Halberstadt, Fulvio Valentinis,
    Ken Lewenza Jr., Biagio Marra, Jo-Anne Gignac and Percy Hatfield

Respondents

Ms. Paula Lombardi, for the appellant Canadian Transit
    Company

Raymond Colautti, for the appellants Hilary Payne and
    Lawrence Leigh

Myron Shulgan, for the respondents Caroline Postma and
    Biagio Marra

William Sasso, for the respondents Edgar Francis, Dave
    Brister, Ron Jones, Fulvio Valentinis, Ken Lewenza Jr., Jo-Anne Gignac and
    Percy Hatfiled

Christopher J. Williams, Jody E. Johnson and Courtney Raphael,
    for the respondent The Corporation of the City of Windsor

Heard in writing

On appeal from the judgment of Justice R.C. Gates of the
    Superior Court of Justice, dated September 12, 2012.

COSTS ENDORSEMENT

[1]

We have had the opportunity to review the costs submissions of the
    parties in this matter. In our view, this is neither a case for no costs
    payable to the respondents, nor a case for the respondents to recover their
    costs on a substantial indemnity basis. Nothing in the material before us
    warrants either conclusion.

[2]

Rather, the costs should be fixed in favour of the respondents on a
    partial indemnity basis. Those costs must be fair and reasonable in all
    circumstances.

[3]

We therefore order costs payable by the appellants as follows:

(1)

To the respondent Corporation of the City of Windsor in the amount of
    $30,000 in total.

(2)

To the respondents Postma and Marra in the amount of $17,000 in total.

(3)

To the respondents Francis, Brister, Jones, Valentinis, Lewenza Jr.,
    Gignac and Hatfield in the amount of $17,000 in total.

S.T. Goudge J.A.

E.E. Gillese
    J.A.

Robert P. Armstrong J.A.


